Stolz, Judge.
The decision of this court in the present case affirming the judgment of the trial court (Marchman v. *537State, 132 Ga. App. 677 (209 SE2d 88)) having been reversed by the Supreme Court (Marchman v. State, 234 Ga. 40), our decision is hereby vacated and the judgment of the trial court is reversed in accordance with the decision of the Supreme Court in this case.
Decided April 10, 1975.
Weiner & Bazemore, Paul S. Weiner, Faye L. Smith, Terrell A. Abernathy, for appellant.
Ben J. Miller, District Attorney, for appellee.
Arthur K. Bolton, Attorney General, Robert S. Stubbs, II, Executive Assistant Attorney General, John W. Dunsmore, Jr., Deputy Assistant Attorney General, Richard L. Chambers, William F. Bartee, Jr., Assistant Attorneys General, amicus curiae.

Judgment reversed.


Deen, P. J., and Marshall, J., concur.